                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                    Case No. 4:20-cv-00083-M

 JAMES D. WALKER and                             )
 LEAH K. WALKER,                                 )
                                                 )
                              Plaintiffs,        )
                                                 )
        v.
                                                                       ORDER
                                                 )
                                                 )
 AMERICAN BANKERS INSURANCE                      )
 COMPANY OF FLORIDA and                          )
 ASSURANT, INC.,                                 )
                                                 )
                              Defendants.        )


       THIS COMES before the Court upon the parties' Joint Motion to Stay. [DE-18.] It

appears to the Court that good cause exists to grant this Motion.

       IT IS THEREFORE ORDERED that the case is stayed for 120 days, until and including

January 16, 2021.

       IT IS FURTHER ORDERED that the parties shall report any settlement of the dispute

during the stay to the Court, and that if the stay period does not result in the resolution of this

dispute, then on or before January 30, 2021, the parties shall submit a new joint case management

report with new proposed dates for the Court's consideration.


                                 ~
       SO ORDERED, this the     JL day of September, 2020.




                                                     2kit/Yly-$J~
                                                     RICHARD E. MYERS II
                                                     UNITED STATES DISTRICT nJDGE




        Case 4:20-cv-00083-M Document 21 Filed 09/21/20 Page 1 of 1
